Opinión disidente del
Juez Presidente, Señor Trías Monge,
a la que se une el Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 15 de febrero de 1978
Vaquería Garrochales, Inc. y Andrés Ramos Reyes de-mandaron a la Federación de Asociaciones Pecuarias de Puerto Rico, Inc. y a Commonwealth Insurance Co. por daños que su ganado sufrió por alimento dañado suplido por la Federación. El tribunal de instancia declaró con lugar la de-manda y condenó a las demandadas recurrentes al pago de $10,052.00, más las costas.
La Commonwealth Insurance ha recurrido ante nos, fun-dando su solicitud de revocación de sentencia en el argumento que la parte demandante no descargó adecuadamente el peso de la prueba. Disiento respetuosamente del fallo mayoritario, el cual acepta tal contención.
Andrés Ramos Reyes, único testigo en el juicio, declaró que para setiembre y octubre de 1974 tenía una ganadería que operaba bajo el nombre de Corporación Vaquería Garro-chales, Inc.; que compraba el alimento para su negocio a la Federación demandada; que para la referida época algunas *803vacas enfermaron; que habló con un veterinario y con Efraín, un representante de la Federación; como consecuencia de la conversación con Efraín la Federación recogió el alimento el 26 de setiembre; que el 28 de octubre cayeron once vacas al suelo de las cuales murieron tres y ocho recuperaron; que visitó nuevamente a un representante de la Federación el cual procedió otra vez a recoger el alimento; que no se llevó el ali-mento a analizar pero que el representante le pidió una mues-tra; que no se les hizo autopsia a las vacas; que desde el se-gundo incidente se le ha comprado todo el alimento a otra empresa y no se le han vuelto a enfermar las vacas.
En Murcelo v. H. I. Hettinger & Co., 92 D.P.R. 411, 426, 427 (1965), afirmamos:
“Sabemos que la parte que sostiene la afirmativa en la cues-tión deberá presentar la evidencia para probarla. —Arts. 1168, Código Civil y 108 y 162, par. 5, Ley de Evidencia. Pero, por regla general, la ley no exige aquel grado de prueba que, exclu-yendo la posibilidad de error, produzca absoluta certeza; porque tal prueba — asegura la propia ley — es rara vez posible. Sólo se exige la certeza moral, o un grado de prueba que produzca con-vicción en un ánimo no prevenido. No se tiene que probar el caso con exactitud matemática mediante evidencia directa, ni de modo concluyente, ni que produzca un grado tan perfecto de con-vicción que no admita la posibilidad de la prueba en con-trario ....”
Véase: Consolidated Express v. Maryland Cas. Co., 102 D.P.R. 480, 484 (1974).
La prueba desfilada por la parte demandante recurrida estableció un caso prima facie respecto a la relación de cau-salidad entre la enfermedad del ganado y el alimento inge-rido. La presunción derivable del testimonio prestado pudo haber sido rebatida por la parte recurrente, si es que el pro-ducto servido estaba en buenas condiciones. La Federación tomó una muestra del alimento. Si el análisis practicado le era favorable, ¿por qué no lo presentó? Si no analizó el pro-ducto que determinó recoger, práctica poco prudente en el *804caso de productores de alimentos, aceptó el riesgo de su inac-ción en ocasión del juicio. Murcelo v. H. I. Hettinger & Co., supra, 432.
Contrario a lo que sostiene la recurrente, está definitiva-mente establecido que no es indispensable que la parte deman-dante presente prueba pericial dirigida a demostrar el estado defectuoso del alimento. Hursh & Bailey, American Law of Products Liability 2d, Vol. I, Ed. 1974, secs. 1:24 y 1:32, págs. 77-78 y 105-108.
Confirmaría la sentencia apelada.